Exhibit 10.2(g)

AMENDMENT NO. 6

TO

SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED

PARTNERSHIP

OF

ATLAS PIPELINE PARTNERS, L.P.

THIS AMENDMENT NO. 6 TO SECOND AMENDED AND RESTATED AGREEMENT OF LIMITED
PARTNERSHIP OF ATLAS PIPELINE PARTNERS, L.P. (this “Amendment”), dated as of
March 30, 2009, is entered into and effectuated by Atlas Pipeline Partners GP,
LLC, a Delaware limited liability company (the “General Partner”) and the
general partner of Atlas Pipeline Partners, L.P., a Delaware limited partnership
(the “Partnership”), pursuant to authority granted to it in Sections 5.6 and
13.1 of the Second Amended and Restated Agreement of Limited Partnership of the
Partnership, dated as of March 9, 2004 (the “Limited Partnership
Agreement”). Capitalized terms used but not defined herein are used as defined
in the Limited Partnership Agreement.

WHEREAS, Section 5.6(a) of the Limited Partnership Agreement provides that the
Partnership may issue additional Partnership Securities for any Partnership
purpose at any time and from time to time for such consideration and on such
terms and conditions as shall be established by the General Partner in its sole
discretion, all without the approval of any Limited Partners (subject to the
provisions of Section 5.7 of the Limited Partnership Agreement);

WHEREAS, Section 5.6(b) of the Limited Partnership Agreement provides that the
Partnership Securities authorized to be issued by the Partnership pursuant to
Section 5.6(a) of the Limited Partnership Agreement may be issued in one or more
classes, or one or more series of any such classes, with such designations,
preferences, rights, powers and duties (which may be senior to existing classes
and series of Partnership Securities) as shall be fixed by the General Partner;

WHEREAS, Section 13.1(g) of the Limited Partnership Agreement provides that the
General Partner, without the approval of any Partner or Assignee (subject to the
terms of Section 5.7 of the Limited Partnership Agreement), may amend any
provision of the Limited Partnership Agreement that the General Partner
determines to be necessary or advisable in connection with the authorization of
issuance of any class or series of Partnership Securities pursuant to
Section 5.6 of the Limited Partnership Agreement, and the General Partner has
determined that the amendments contemplated hereby are necessary or appropriate
in connection therewith;

WHEREAS, the General Partner deems it in the best interest of the Partnership to
effect this Amendment to provide for (i) the amendment of the Class B Preferred
Units and (ii) such other matters as are provided herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, it is hereby agreed as follows:

A. Amendment. The Limited Partnership Agreement is hereby amended as follows:

1. Section 1.1 of the Limited Partnership Agreement is hereby amended to add or
amend the following definitions in appropriate alphabetical order:

“Class B Preferred Unit” means a Partnership Security having the rights and
obligations set forth in the Amended and Restated Certificate of Designation of
the Powers, Preferences and Relative Participating Optional and other Special
Rights of Preferred Units and Qualifications, Limitations and Restrictions
thereof of 12% Cumulative Class B Preferred Units for Atlas Pipeline Partners,
L.P. dated as of March 30, 2009, attached hereto as Exhibit 5.12(b) and
incorporated herein (the “Class B Preferred Certificate of Designation”).

2. Article VI of the Limited Partnership Agreement is hereby amended to add a
new Section 6.1(d)(xv) as follows:

(xv) Allocations for Additional Partnership Securities. Any special allocations
required by Section 5.6(b) in respect of additional Partnership Securities
issued pursuant thereto.

In the case of any Partnership Securities issued by the Partnership pursuant to
Section 5.6(b) that have been treated as debt for federal income tax purposes,
if such Partnership Securities are reclassified as equity for federal income tax
purposes, the holders thereof shall be allocated an amount of Partnership gross
income equal to the amount of all distributions with respect to such Partnership
Securities including any amounts paid in redemption or liquidation that are
attributable to accrued but unpaid distributions. No other amounts of income,
loss, deduction or credit shall be allocated to the holder of new Partnership
Securities, including with respect to any other amounts distributed in
connection with the redemption of such Partnership Securities or liquidation of
the Partnership.

B. Agreement in Effect. Except as hereby amended, the Limited Partnership
Agreement shall remain in full force and effect.

C. Applicable Law. This Amendment shall be construed in accordance with and
governed by the laws of the state of Delaware, without regard to principles of
conflicts of laws.

D. Invalidity of Provisions. If any provision of this Amendment is or becomes
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not be
affected thereby.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed as of the date first
written above.

 

ATLAS PIPELINE PARTNERS, L.P. By:   Atlas Pipeline Partners GP, LLC, its general
partner By:  

 

Name:   Eugene N. Dubay Title:   CEO and President

 

3